
	
		III
		112th CONGRESS
		2d Session
		S. RES. 400
		IN THE SENATE OF THE UNITED STATES
		
			March 20, 2012
			Ms. Stabenow (for
			 herself, Mr. Begich,
			 Mr. Levin, Ms.
			 Mikulski, Mrs. Murray,
			 Mr. Cochran, Mr. Johnson of South Dakota,
			 Ms. Cantwell, and
			 Ms. Landrieu) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Supporting the goals and ideals of
		  Professional Social Work Month and World Social Work Day.
	
	
		Whereas the social work profession has been instrumental
			 in achieving advances in civil and human rights in the United States and across
			 the globe for more than a century;
		Whereas the primary mission of social work is to enhance
			 human well-being and help meet the basic needs of all people, especially the
			 most vulnerable;
		Whereas the programs and services provided by professional
			 social workers are essential elements of the social safety net in the United
			 States;
		Whereas social workers make a critical impact on
			 adolescent and youth development, aging and family caregiving, child protection
			 and family services, health-care navigation, mental- and behavioral-health
			 treatment, assistance to members and veterans of the Armed Forces, nonprofit
			 management and community development, and poverty reduction;
		Whereas social workers function as specialists,
			 consultants, private practitioners, educators, community leaders, policymakers,
			 and researchers;
		Whereas social workers influence many different
			 organizations and human-service systems and are employed in workplaces ranging
			 from private and public agencies, hospices and hospitals, schools and clinics,
			 to businesses and corporations, military units, elected offices, think tanks,
			 and foundations;
		Whereas social workers seek to improve social functioning
			 and social conditions for people in emotional, psychological, economic, or
			 physical need;
		Whereas social workers are experts in care coordination,
			 case management, and therapeutic treatment for biopsychosocial issues;
		Whereas social workers have roles in more than 50
			 different fields of practice;
		Whereas social workers believe that the strength of a
			 country depends on the ability of the majority of the people to lead productive
			 and healthy lives;
		Whereas social workers help people, who are often
			 navigating major life challenges, find hope and new options for achieving
			 maximum potential; and
		Whereas social workers identify and address gaps in social
			 systems that impede full participation by individuals or groups in society:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of Professional Social Work Month and World Social Work
			 Day;
			(2)acknowledges the
			 diligent efforts of individuals and groups who promote the importance of social
			 work and observe Professional Social Work Month and World Social Work
			 Day;
			(3)encourages the
			 people of the United States to engage in appropriate ceremonies and activities
			 to promote further awareness of the life-changing role that social workers
			 play; and
			(4)recognizes with
			 gratitude the contributions of the millions of caring individuals who have
			 chosen to serve their communities through social work.
			
